19 N.Y.2d 848 (1967)
Chisholm-Ryder Company, Inc., Respondent,
v.
State of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued February 28, 1967.
Decided April 20, 1967.
Thomas F. Moore, Jr. and Lewis R. Bennett for Power Authority of the State of New York, appellant.
Louis J. Lefkowitz, Attorney-General (Julius L. Sackman of counsel) for State of New York, appellant.
Edward J. Murty, Jr. for respondent.
Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL concur.
*849Per Curiam.
The evidence adduced at the trial supports the finding of the Court of Claims that the reasonable rental value of the claimant's land for the three-year period was $18,500. In addition, the record sustains the finding of the Appellate Division that the claimant was entitled to $15,000 as compensation for the reduced value of the property resulting from the underground utilities left by the Authority.
The Authority contends that due to a mathematical error the sum stipulated as compensation for taxes paid was more than was actually paid. Although it would appear that the Authority is entitled to be relieved of the stipulation to the extent that it was the product of a mutual mistake (Campbell v. Bussing, 274 App. Div. 893), the proper remedy is a motion in the Court of Claims to be relieved of the stipulation. This court has no power in the first instance to grant such relief and our power to review a decision granting or denying such relief is severely limited. (Barry v. Mutual Life Ins. Co., 53 N.Y. 536.)
Likewise, the question of whether the Authority intended to stipulate that interest be paid on the entire award from the date of the appropriation is, on the record before us, purely a question *850 of fact. If the trial court misconstrued the Authority's stipulation or if it was entered into in error, the Authority's relief is similar to that outlined above.
The order of the Appellate Division should be affirmed, with costs.
Order affirmed.